 1   WO
 2                                   NOT FOR PUBLICATION
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9
10   Venancio Mondragon,                                 No. CV-16-02251-PHX-DJH
11                  Petitioner,                          ORDER
12   v.
13   Charles L Ryan, et al.,
14                  Respondents.
15
16          This matter is before the Court on Petitioner’s Petition for Writ of Habeas Corpus
17   pursuant to 28 U.S.C. § 2254 (Doc. 1) and the Report and Recommendation (“R&R”)
18   (Doc. 14) issued by United States Magistrate Judge David K. Duncan. On January 29,
19   2014, Petitioner pled “no contest” to one count of attempted molestation, one count of
20   sexual conduct with a minor (masturbatory), and one count of attempted sexual conduct
21   with a minor. (Doc. 14 at 2). In his Petition, Petitioner raises two grounds for relief: first,
22   he contends that he was sentenced “by the arbitrary and discriminatory application of a
23   patently vague sentencing statute, specifically A.R.S. § 13-603(K)” in violation of his due
24   process rights under the Fifth and Fourteenth Amendments of the United States
25   Constitution and Article II, Section 24 of the Arizona Constitution; and (2) that his due
26   process rights under the same parts of the United States and Arizona Constitutions alleged
27   in Ground 1 were denied during his sentencing because the sentencing court lacked subject
28   matter jurisdiction when it gave him a sentence that did not conform to Arizona sentencing
 1   statutes. (Doc. 1 at 6-10). After consideration of the issues, Judge Duncan concluded that
 2   Petitioner’s claims were not cognizable under federal habeas corpus laws because
 3   Petitioner is challenging a state law determination on an issue of state law. (Doc. 14 at 11-
 4   13). Accordingly, Judge Metcalf recommends the Petition be denied and dismissed with
 5   prejudice. (Id. at 13).
 6          Judge Duncan advised the parties that they had fourteen days to file objections and
 7   that the failure to timely do so “may result in the acceptance of the Report and
 8   Recommendation by the District Court without further review. (Doc. 14 at 14) (citing
 9   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)). Petitioner
10   has not filed an objection and the time to do so has expired. Respondents have also not
11   filed an objection. Absent any objections, the Court is not required to review the findings
12   and recommendations in the R&R. See Thomas v. Arn, 474 U.S. 140, 149 (1989) (noting
13   that the relevant provision of the Federal Magistrates Act, 28 U.S.C. § 636(b)(1), “does not
14   on its face require any review at all . . . of any issue that is not the subject of an objection.”);
15   Reyna-Tapia, 328 F.3d at 1121 (same); Fed.R.Civ.P. 72(b)(3) (“The district judge must
16   determine de novo any part of the magistrate judge’s disposition that has been properly
17   objected to.”).
18          Nonetheless, the Court has reviewed Judge Duncan’s comprehensive and well-
19   reasoned R&R and agrees with its findings and recommendations. The Court will,
20   therefore, accept the R&R and dismiss the Petition. See 28 U.S.C. § 636(b)(1) (“A judge
21   of the court may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate judge.”); Fed.R.Civ.P. 72(b)(3) (same).
23          Accordingly,
24          IT IS ORDERED that Magistrate Judge Metcalf’s R&R (Doc. 14) is accepted and
25   adopted as the order of this Court.
26          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
27   to 28 U.S.C. § 2254 (Doc. 1) is denied and dismissed with prejudice.
28          IT IS FURTHER ORDERED that Petitioner’s request for an evidentiary hearing


                                                    -2-
 1   (Doc. 13 at 1) is denied.
 2          IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing
 3   Section 2254 Cases, a Certificate of Appealability and leave to proceed in forma pauperis
 4   on appeal are denied because dismissal of the Petition is justified by a plain procedural bar
 5   and jurists of reason would not find the procedural ruling debatable.
 6          IT IS FURTHER ORDERED that the Clerk of Court shall terminate this action
 7   and enter judgment accordingly.
 8          Dated this 26th day of March, 2019.
 9
10
11                                                Honorable Diane J. Humetewa
12                                                United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
